Citation Nr: 1325709
Decision Date: 08/14/13	Archive Date: 09/24/13

DOCKET NO. 08-03 340	   DATE 14 AUG 2013

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia
                          
THE ISSUES

1. Entitlement to service connection for a chronic bilateral foot disorder to include pes planus (flat feet).

2. Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's fungal infection of the feet and the hands.

3. Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's tinnitus.

4. Entitlement to an initial compensable disability evaluation for the Veteran's
right ear hearing loss.

5. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION 

Appellant represented by:   Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD 

C.L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision of the Atlanta, Georgia, Regional Office (RO) which denied service connection for a fungal infection of the feet and the hands. In January 2005, the Board remanded the Veteran's claim to the RO for additional action.

In September 2005, the RO granted service connection for a fungal infection of the feet and the hands; assigned a noncompensable evaluation for that disability; and effectuated the award as of December 24, 2002. In February 2008, the RO increased the evaluation for the Veteran's fungal infection of the feet and the hands from noncompensable to 10 percent and effectuated the award as of December 24, 2002. In May 2008, the RO denied service connection for bilateral flat feet (pes planus). In April 2010, the Board remanded the Veteran's appeal to the RO for additional action.

In September 2012, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; granted service connection for right ear hearing loss; assigned a noncompensable evaluation for that disability; and effectuated the awards as of January 7, 2012. In October 2012, the Veteran submitted a notice of disagreement (NOD) with the initial evaluations assigned for his service-connected tinnitus and right ear hearing loss.

-2-

The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.

REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a December 2012 rating decision, the RO indicated that clinical documentation from Harbin Clinic dated from March 2011 to September 2012 had been obtained and reviewed. A review of both the claims files and "Virtual VA" failed to locate the cited clinical documentation. All temporary files were requested for association with the record. A May 2013 notation in the record states that the RO could not locate the Veteran's temporary file.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran submitted a NOD with the initial evaluations assigned for his tinnitus and right ear hearing loss. The United States Court of Appeals for Veterans Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

-3-

In an October 2012 written statement, the Veteran advanced that his service-connected tinnitus was impacting his "ability to sustain a part-time job." Such a statement may be reasonable construed as an informal claim of entitlement to a TDIU. The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he provide
information as to all treatment of his claimed foot
disorder and service-connected fungal infection of the
feet and the hands after June 2010, including the names
and addresses of all health care providers whose records
have not already been provided to VA. Upon receipt of
the requested information and the appropriate releases,
the RO should contact the Harbin Clinic and all other
identified health care providers and request that they
forward copies of all available clinical documentation
pertaining to treatment of the Veteran, not already of
record, for incorporation into the record. If the
identified documentation is not ultimately obtained, the
Veteran should be notified pursuant to 38 C.F.R.
§ 3.159(e) (2012).

2. Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after June 2010.

3. Then issue a SOC to the Veteran and his accredited representative which addresses the initial evaluations of the Veteran's tinnitus and right ear hearing loss. The

-4-

Veteran should be given the appropriate opportunity to respond to the SOC.

4. Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted. Then readjudicate the Veteran's appeal. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

J. T. HUTCHESON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not

-5-

constitute a decision of the Board on the merits of your appeal. 38 C.F.R. §20.1100(b) (2012).

-6-



